DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 9, 15 and 16 are objected to because of the following informalities: 
Claim 9, line 1: “the threshold” should be corrected to “the threshold behavior pattern”.
Claim 15, line 2: “an anomaly detector module” should be corrected to “the anomaly detector module”.
Claim 16 inherits the above deficiency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“anomaly detector module” in claims 10, 15 and 16.
“normal-pattern-fitting module” in claim 11.
“anomaly determination module” in claim 14.
“countermeasure module” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the direct access transactions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the direct access transactions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 9-11, 13, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zbiciak (US 2012/0239895).
Regarding claim 1, Zbiciak teaches:
A method for providing access to a non-volatile memory of a non-volatile memory device, comprising: 	Fig. 1 and [0023] shows that a direct memory access unit 150 provides the connection of digital signal processor system 100 (“non-volatile memory device”) to higher level memory systems or external memory 161 (“non-volatile memory”) and external peripherals 169.
tracking a parameter related to a plurality of direct access transactions of the non-volatile memory;	[0093] shows that each requestor on the device has an N-bit code (“parameter”) associated with it that identifies it for privilege purposes. This code, referred to as the PrivID (“parameter”), accompanies all memory accesses made on behalf of that requestor. That is, when a requestor triggers a transfer directly, either by writing to DMA registers or by triggering the execution of a set of DMA parameters, the corresponding DMA engine will capture the requestors PrivID and provide that PrivID alongside the transfer.
determining a threshold behavior pattern based upon the tracked parameter; and determining whether the threshold behavior pattern has been exceeded by one of the direct access transactions.	[0094] shows that each memory protection entry has an allowed ID field associated with it that indicates which requestors may access the given page. The memory protection hardware maps the PrivIDs of all the possible requestors to the allowed IDs field in the memory protection registers. The allowed IDs field discriminates between the various CPUs, non-CPU requestors, and a given CPU's accesses to its own local memories. The limitation 

Regarding claim 9, Zbiciak teaches:
further comprising performing a countermeasure when the threshold is exceeded.   Abstract shows that memory accesses are allowed or disallowed (“performing a countermeasure”) based on the privilege level of the master, usually a CPU originating the request based on a Privilege Identifier that accompanies each memory access request. [0103] shows that allowing each peripheral to permit or deny (“performing a countermeasure”) the accesses according to the list of allowed IDs.
	
Regarding claim 10, Zbiciak teaches:
A non-volatile memory device, comprising: a controller coupled to the non-volatile memory and operable to provide a directed access to the non-volatile memory, 	Fig. 1 and [0023] shows that a direct memory access unit 150 provides the connection of digital signal processor system 100 (“non-volatile memory device”) to higher level memory systems or external memory 161 (“non-volatile memory”) and external peripherals 169.
the controller comprising an anomaly detector module to determine whether a threshold behavior pattern for a direct access has been exceeded.	[0093] shows that each requestor on the device has an N-bit code (“parameter”) associated with it that identifies it for privilege purposes. This code, referred to as the PrivID (“parameter”), accompanies all memory accesses made on behalf of that requestor. That is, when a requestor triggers a transfer directly, either by writing to DMA registers or by triggering the execution of a set of DMA parameters, the corresponding DMA engine will capture the requestors PrivID and provide that PrivID 
	
Regarding claim 11, Zbiciak teaches:
further comprising a normal-pattern-fitting module operable to determine the threshold behavior pattern.	[0093] shows that each requestor on the device has an N-bit code (“parameter”) associated with it that identifies it for privilege purposes. This code, referred to as the PrivID (“parameter”), accompanies all memory accesses made on behalf of that requestor. That is, when a requestor triggers a transfer directly, either by writing to DMA registers or by triggering the execution of a set of DMA parameters, the corresponding DMA engine will capture the requestors PrivID and provide that PrivID alongside the transfer. [0094] shows that each memory protection entry has an allowed ID field associated with it that indicates which requestors may access the given page.

Regarding claim 13, Zbiciak teaches:
wherein the threshold behavior pattern is determined from a look-up table.	[0094] shows that each memory protection entry has an allowed ID field associated with it that indicates which requestors may access the given page. The memory protection hardware maps the PrivIDs of all the possible requestors to the allowed IDs field in the memory protection registers. The allowed IDs field discriminates between the various CPUs, non-CPU requestors, and a given CPU's accesses to its own local memories. [0103] shows that allowing each peripheral to permit or deny (“performing a countermeasure”) the accesses according to the list of allowed IDs.

Regarding claim 17, Zbiciak teaches:
A non-volatile memory device, comprising: a controller, 	Fig. 1 and [0023] shows that a direct memory access unit 150 provides the connection of digital signal processor system 100 (“non-volatile memory device”) to higher level memory systems or external memory 161 (“non-volatile memory”) and external peripherals 169.
wherein the controller comprises an anomaly detector means; and a non-volatile memory coupled to the controller, wherein the controller is operable to provide direct access to the non-volatile memory and wherein the anomaly detector means is operable to detect suspicious direct access transactions.	[0093] shows that each requestor on the device has an N-bit code (“parameter”) associated with it that identifies it for privilege purposes. This code, referred to as the PrivID (“parameter”), accompanies all memory accesses made on behalf of that requestor. That is, when a requestor triggers a transfer directly, either by writing to DMA registers or by triggering the execution of a set of DMA parameters, the corresponding DMA engine will capture the requestors PrivID and provide that PrivID alongside the transfer. [0094] shows that each memory protection entry has an allowed ID field associated with it that indicates which requestors may access the given page.

Regarding claim 19, Zbiciak teaches:
wherein the anomaly detector means is further operable to determine a source of the direct access transactions.	[0093] shows that each requestor on the device has an N-bit code associated with it that identifies it for privilege purposes. This code, referred to as the PrivID, accompanies all memory accesses made on behalf of that requestor. Abstract shows that memory accesses are allowed or disallowed based on the privilege level of the master, usually a .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbiciak (US 2012/0239895)	in view of Ryu (US 2008/0183913).
Regarding claim 2, Zbiciak does not explicitly teach, but Ryu teaches:
wherein the threshold behavior pattern is determined through online tracking of a rate of change of the tracked parameter.	Fig. 4 and [0057] shows that if the number of priority changes of one of the existing DMA request blocks is equal to or greater than the predetermined threshold as a result of the comparison of operation S402, the priority determiner 113c maintains priorities of all existing DMA request blocks as they are and determines priority of a new DMA request block based on an AT of DMA request signal the new DMA request block.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory management method/system of Zbiciak with the system/method of managing direct memory access device taught by Ryu. The motivation for doing so would have been to reduce total WT of DMA request blocks for efficient data 

Regarding claim 7, Ryu teaches:
wherein a plurality of parameters are tracked for each direct access transaction of the plurality of direction access transactions.	[0009] shows determining priorities of Direct Memory Access (DMA) request blocks based on Data Transfer Amounts (DTAs) or Arrival Times (ATs) of DMA request signals.

Regarding claim 18, Ryu teaches:
wherein the anomaly detector means is further operable to monitor a parameter of the direct access transactions.	Fig. 4 and [0057] shows that if the number of priority changes of one of the existing DMA request blocks is equal to or greater than the predetermined threshold as a result of the comparison of operation S402, the priority determiner 113c maintains priorities of all existing DMA request blocks as they are and determines priority of a new DMA request block based on an AT of DMA request signal the new DMA request block.


Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbiciak (US 2012/0239895)	in view of Flavin (US 2014/0283023).
Regarding claim 4, Zbiciak does not explicitly teach, but Flavin teaches:
wherein the threshold behavior pattern is set by a user mode page.	Fig. 3 shows user interface for managing authorizations to access personal data. 


Regarding claim 12, Zbiciak does not explicitly teach, but Flavin teaches:
wherein the threshold behavior pattern is determined from a mode page setting.        Fig. 3 shows user interface for managing authorizations to access personal data. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbiciak (US 2012/0239895) in view of Slater (US 2004/0221118).
Regarding claim 5, Zbiciak does not explicitly teach, but Slater teaches:
wherein the threshold behavior pattern is determined by analyzing contents of an accessed data from the direct access transaction.	Fig. 7 and [0149] shows that the assessment step 77 includes a determination 79 of whether or not the content is prohibited. If during the assessment of the content of the data content entity (“accessed data at a block”) it is determined by the software that the content is prohibited the processor carries out step 78, again disconnecting the link and reporting the event to a systems administrator. If the content is not prohibited the software proceeds to store the content, step 80.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory management system/method of Zbiciak with .


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbiciak (US 2012/0239895) in view of Hatakeyama (US 2008/0282093).
Regarding claim 6, Zbiciak does not explicitly teach, but Hatakeyama teaches:
wherein the parameter is selected from a group consisting of LBA addresses accessed, timing of direct access transactions, transaction sizes of the direct access transactions, sources of a direct access transaction, and types of access requested in the plurality of direction access transactions.	[0071] shows that if the DMA command 120 indicates a data read request (load), and the trusted data storage location 134 is programmed to be, e.g., read-only, then the access is possible and the control circuit 132 may permit such access. On the other hand, if the DMA command 120 indicates a data read request (load), and the trusted data storage location 134 is programmed to be, e.g., write-only, then the access is not possible and the control circuit 132 preferably prohibits such access.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory management system/method of Zbiciak with Hatakeyama’s system/method of secure data storage programming. The motivation for doing so would have been to increase security and enable a processor to access data within a data .


Claim(s) 8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbiciak (US 2012/0239895) in view of Joseph (US 2018/0084010).
Regarding claim 8, Zbiciak does not explicitly teach, but Joseph teaches:
further comprising utilizing machine learning to determine whether the threshold behavior pattern has been exceeded by one of the direct access transactions.	[0086] shows that the analytics server 220 and machine learning component 225 may be configured to analyze a user or group of users' access requests based on a time parameter (e.g., the time) at which the user or group of users normally accesses one or more applications stored on the target system and create an enforcement policy based on monitoring the time of access from the user, over a period of time.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory management system/method of Zbiciak with Joseph’s system/method of managing access to data storage resources. The motivation for doing so would have been to automate the analysis of data access security event and to provide real-time data analytics to users in situations where network security is bombarded with alarms of possible security threats. This is taught by Joseph in [0002-0005]. 
Regarding claim 14, Joseph teaches:
further comprising an anomaly determination module operable to utilize machine learning to determine when the threshold behavior pattern is exceeded.	[0086] shows that the analytics server 220 and machine learning component 225 may be configured to analyze a user or group of users' access requests based on a time parameter (e.g., the time) at which the user or group of users normally accesses one or more applications stored on the target system and create an enforcement policy based on monitoring the time of access from the user, over a period of time.

Regarding claim 15, Joseph teaches:
wherein the anomaly determination module is disposed in an anomaly detector module, and wherein the anomaly detector module further comprises a countermeasure module.	Fig. 2 and [0086] shows that the analytics server 220 and machine learning component 225 may be configured to analyze a user or group of users' access requests based on a time parameter (e.g., the time) at which the user or group of users normally accesses one or more applications stored on the target system and create an enforcement policy based on monitoring the time of access from the user, over a period of time. The enforcement policy may include rules where if the user or group of users tries to access the one or more applications outside of the normal time parameter, then a second factor authentication may be requested or a block may be placed on the user or group of users.

Regarding claim 16, Joseph teaches:
wherein the anomaly detector module is disposed within the controller.	Fig. 2 and [0086] shows that the analytics server 220 and machine learning component 225 may be .


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbiciak (US 2012/0239895) in view of Weir (US 4814982).
Regarding claim 20, Zbiciak does not explicitly teach, but Weir teaches:
wherein the anomaly detector means is further operable to flag the suspicious direct access transactions.	Col. 5, lines 18-23 shows that if the two identity bits do not correspond, a WRITE INHIBIT signal (“flag”) is produced, which prevents any data entry into the segment.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory management system/method of Zbiciak with the system/method of multiprocessor system with protected multiple memories of Weir. The motivation for doing so would have been to provide simple and effective memory entry control technique which protects global data memories from processor and bus failures which can result in catastrophic corruption from improper overwrite and destruction of critical data. This is taught by Weir in col. 1, lines 35-43. In addition, use of signals/alerts specifying access permission is a known technique that one of ordinary skill in the art would be capable of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madukkarumukumana (US 7937534): discloses performing direct cache access transactions based on memory access data structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.